Koreman, P.J.
By a decision of this court handed down December 18, 1975 (People v Ranellucci, 50 AD2d 105) the final determination of this appeal was withheld and the *385matter remitted to the trial court with a direction to hold a hearing on the question of the denial of a speedy trial. That hearing has been held and a decision of the trial court finding that any delay was justified has now been filed with this court, together with the transcripts of the proceedings and exhibits relied upon.
The question in this case is whether a delay of 19 months between indictment and trial constitutes a denial of defendant’s right to a speedy trial in the absence of any showing of prejudice to defendant by reason of the delay. We are compelled to hold that it does not.
The defendant was indicted on March 8, 1973 and charged with three separate thefts of grand larceny. He was arraigned four days later and released on bail. There being no extensive period of pretrial incarceration, defendant suffered no disadvantage in the ability to prepare his defense (cf. People v Taranovich, 37 NY2d 442, 446). Moreover, defendant has never contended, nor does he now contend, that his defense was impaired in any way as a result of the delay. The defense did not lose any witnesses (cf. People v Johnson, 38 NY2d 271) and it is unlikely that defendant, who testified in his own behalf, "would be less able to articulate exactly what had transpired” (People v Taranovich, supra, p 447). Therefore, the passage of time and any resultant loss of memory would inure to defendant’s benefit, given the burden on the State to prove guilt beyond a reasonable doubt (People v Imbesi, 38 NY2d 629).
The Court of Appeals in Taranovich held that "a questionable period of delay may or may not be unreasonable depending upon whether or not the likelihood of the defendant’s acquittal has been” affected thereby (37 NY2d, at pp 446-447). We find, on the facts of this case, that the likelihood of acquittal was not so affected and that the delay, even though resulting from prosecutorial inattention, does not entitle defendant to a dismissal of the indictment where there has been no showing of extensive pretrial incarceration nor of prejudice to the defense (People v Taranovich, supra).
The judgment should be affirmed.